Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note that the claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).
Claims 1, 4-5, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shigematsu (US 2016/0190115 A1, hereinafter Shigematsu) in view of Grunder et al. (US 2015/0203628 A1, hereinafter Grunder) and Ho et al (US 2011/0198370 A1, hereinafter Ho).
Regarding Claims 1, 4-5, 8, and 12-13, Shigematsu teaches in Claim 4 a die with a series of cavities into which, per [0042], an epoxy sealing resin is injected so that the material enters the first cavity and flows through to fill all the cavities. This structure thus meets the claimed structural requirements necessary to be considered a die with an object manifold and test coupon manifold fluidly connected that is thus configured to provide a test coupon for determination as claimed.
While Shigematsu is silent on the mechanism via which the epoxy is injected, Grunder teaches in analogous art pertaining to molding [0070] that a known method of introducing epoxy is to pass a two-part mixture through a static mixer before entering the mold to mix the epoxy, and thus it would have been obvious to use a static mixer as a known a predictable method to introduce and mix epoxy being delivered to Shiegmatsu’s cavities.
Finally, while Grunder is silent about the specific construction of the static mixer, Ho teaches a known general construction of a static mixer as claimed, with Figure 4 showing a plurality of coaxial helical members fixedly coupled and static to the mixing chamber detachable from the two reservoirs as shown in Figure 3, reservoirs that are capable of handling of handling two components having viscosities as claimed.
Therefore, it would have been obvious to include Ho’s features in the static mixer of the hypothetical combination above, with the question of how to interface the discharging segment with the die remaining. Given that there are two finite and predictable options (make them a single unit, or not), and that making items integral has been held to require only ordinary skill in the art, it would have been obvious to affix the mixing portion to the die in order to ensure the mixing device can deliver the epoxy as intended.


Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive. The core issue remains that the claims provide no structural feature that unambigiously would distinguish a test coupon manifold from an object manifold. The Examiner thus maintains any two of Shigematsu’s connected cavities could be considered an object manifold and a test coupon manifold configured to provide a test coupon, and thus reads on the claimed test coupon subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743